DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendment and arguments filed in the instant application on 6 October 2021 have been entered and considered.  All rejections not reiterated herein have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 10-12, 15 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that electrochemical energy produced by the antigen-antibody reaction.  Nowhere does the specification disclose a nexus between the reaction voltage corresponding to the antigen-antibody reaction and the detected electrochemical energy produced by the antigen-antibody reaction.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-7, 10, 12, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Levon et al. (US 2005/0272105).

a sample chamber (illustrated as holding solution, 240, Fig. 2; par. 59) including electrical probes (210 and 220, Fig. 2; reference electrode and sensor, par. 59) to detect pathogenic antigens in a sample containing the bacterial pathogen (par. 47 and 84), where:
the electrical probes detect a reaction voltage (potentiometric measurement is measurement of voltage, par. 59) corresponding to an antigen-antibody reaction occurring when the pathogenic antigens come into contact with an antibody specific for the pathogenic antigens present in a reaction medium in the sample chamber and contacted by the electrical probes (binding between immobilized peptide and target produces electrochemical event that is measured by potentiometry, par. 59; immobilized peptide is a selector molecule that may be an antibody, par. 42-43), and
the reaction voltage corresponds to electrochemical energy produced by the antigen-antibody reaction (specific interaction between immobilized peptide on the surface of the sensor and B. subtilis spore produces an electrochemical even which may be measured by potentiometry, par. 59); and
an electronic data module to detect and process electrical signals from the conductive electrical probes corresponding to an amount of the antigen present in the sample (potentiometer, 230, connected to the electrical probes, 210 and 220, Fig. 2, and performs the measurements, par. 53, 55 and 59; antigen is quantified, par. 65), wherein the reaction voltage is detected at the time of reaction (real time detection, par. 84).

The limitations of claims 5-7 are drawn to the sample, which are not claimed as part of the biosensor.  The biosensor prior art must only be capable of testing the claimed samples.  The biosensor of Levon detects a fluid sample ex vivo (Fig. 2) and teaches the structural limitations required for the biosensor.  Therefore the biosensor of Ren is considered capable of detecting antigen in one of the recited fluid samples from a surface of an epidermis of an organism.
With respect to claim 10, Levon et al. teach the device is configured as a real-time detection device for detecting the presence of pathogenic antigens (par. 84), and the real time detection device is self-contained and field-applicable, not requiring external equipment or highly trained personnel (portable biosensor is considered self-contained and field-applicable without requiring external equipment or highly trained personnel, Abstract).
With respect to claim 12, Levon et al. teach the real-time detection device is configured for direct electrochemical detection of the antigen-antibody reaction (direct sensors, par. 56).

With respect to claim 16, Levon et al. teach the sample chamber including a port for introducing a liquid (top opening of chamber illustrated in Fig. 2 is interpreted as the claimed port).  Although Levon et al. do not specifically teach the port (opening) for introducing a liquid reagent containing an antibody specific for pathogenic antigens, this limitation is drawn to a functional limitation of the port.  The port need only be capable of performing any recited functional limitations.  The opening of Levon is considered capable of introducing any liquid to the sample chamber and would therefore be capable of introducing a liquid reagent containing an antibody specific for pathogenic antigens.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 10-12, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Argawal et al. (US 2016/0022185) in view of Farmakovski et al. (WO 98/37409).
Agarwal et al. teach a device for the electrochemical detection of a bacterial pathogen (par. 85), the device comprising:

the electrical probes detect a reaction voltage corresponding to an antigen-antibody reaction occurring when the pathogen antigens come into contact with an antibody specific for pathogenic antigens present in a reaction medium and contacted by the electrical probes (potentiometric signals, par. 85; antibody detects bacterial target analyte, par. 8, 27 and 45), and 
the reaction voltage corresponds to electrochemical energy produced by the antigen-antibody reaction (biosensor includes a potentiometric sensor that detects electrochemical signals of a potential (voltage) signal that quantifies analyte and is the reaction voltage, par. 85, by corresponding to antibody-antigen binding, par. 8, 27 and 76); and 
an electronic data module to detect and process electrical signals from the conductive electrical probes (microprocessor receives, processes and transmits signal and is operatively connected to the electrodes, par. 6) corresponding to an amount of the antigen present in the sample (par. 55), wherein the voltage is detected at the time of the reaction (real-time, par. 7).
Agarwal et al. teach the sample detected in situ (par. 6 and 23), but fail to specifically teach a sample chamber including the electrical probes and the reaction medium.
Farmakovski et al. teach a biosensor device for electrochemical detection of a target analyte comprising: a sample chamber (electrochemical measuring cell, Fig. 2, th paragraph).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the device of Agarwal et al., a sample chamber having a port for introducing liquids as taught by Farmakovski et al. because Agarwal et al. is generic with respect to the type of in situ contact between the electrodes and the sample that can be incorporated into the device and one would be motivated to use the appropriate container for contact between the electrodes and the sample. 
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Agarwal and Farmakovski are similarly drawn to in situ electrochemical detection of an antigen in a sample.
It is noted that the limitation of the reaction voltage corresponding to electrochemical energy produced by the antigen-antibody reaction is drawn to a functional limitation of the electrical probes.  When a functional limitations is claimed, the prior art needs only to be capable of performing the recited functional limitation.  The electrical probes of Argawal are electrodes, which are structurally the same electrical probes as disclosed by the instant invention and are therefore considered capable of 
With respect to claims 2 and 3, Agarwal et al. teach the bacterial pathogen is methicillin-resistant Staphylococcus aureus (par. 17 and 99) or Clostridium difficle (par. 99).
With respect to claim 4, Agarwal et al. teach multiple sensors for sensing multiple target analyte simultaneously (par. 65), but fail to specifically teach the multiple analytes being methicillin-Resistant Staphylococcus aureus and Clostridium difficile. 
Agarwal et al. also teach that the sensors can be functionalized with antibodies specific for methicillin-Resistant Staphylococcus aureus or Clostridium difficile (par. 99).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to functionalize the multiple sensors taught by Agarwal et al., with binding agents specific for methicillin-Resistant Staphylococcus aureus or Clostridium difficile as taught by Agarwal et al., in order to provide rapid differentiation between bacterial infections (par. 98-11) by detecting multiple pathogens in a single sample (Agarwal, par. 65).
The limitations of claims 5-7 are drawn to the sample, which are not claimed a part of the biosensor.  The biosensor prior art must only be capable of testing the claimed samples.  The biosensor of Agarwal detects a fluid sample ex vivo (par. 6) of blood (par. 94), the surface is an epidermis of an organism (skin, par. 94) and is collected from a swab (par. 127).  Therefore the biosensor of Argawal et al. is considered capable of detecting antigen in one of the recited fluid samples from a surface of an epidermis of an organism.

With respect to claim 11, Agarwal et al. teach the electrical probes of the real time detection device are configured to respond to electrochemical antigen-antibody events corresponding to the antigen-antibody reaction within 60 seconds of the sample containing the pathogenic antigens and the antibody-containing reaction medium in the sample chamber becoming in contact with each other (signal detected in 1 minute, which is within 60 seconds as recited, par. 117).
With respect to claim 12, Agarwal et al. teach the real-time detection device is configured for direct electrochemical reaction detection of the antigen-antibody reaction (biosensor directly detects a pathogen, par. 100; direct binding indicates direct electrochemical reaction, par. 23).
With respect to claim 15, Agarwal et al. teach the antibody specific for the pathogenic antigens is adsorbed onto a passive filler on the electrical probe (receptor component including sensing element, 122, which may be an antibody, par. 27, and binds to the target, par. 60, is on a self-assembled monolayer, which is interpreted as the passive filler material, par. 60, 124, Fig. 1A) and when Agarwal is combined with Farmakovski et al., the electrical probes, and thus the passive filler, of Agarwal are located within the sample chamber.

Claims 1-7, 10-12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ren et al. (US 2011/0117669) in view of Holm-Kennedy (US 2005/0014178).
Ren et al. teach a biosensor device comprising:
a sample chamber (plastic cartridge that houses sensors and fluidic interface for sample delivery across the cartridge sensors indicates a sample chamber, par. 51-52 and 54) including electrical probes (source, drain and gate electrodes, par. 43) to detect pathogenic antigens in a sample containing a bacterial pathogen (detection of bacterial pathogen, par. 10, 26 and 28), wherein the electrical probes detect an electrical reaction signal corresponding to an antigen-antibody reaction occurring when the pathogenic antigens come into contact with an antibody specific for pathogenic antigens present in a reaction medium in the sample chamber and contacted by the electrical probes (current is measured at a bias voltage, par. 64, Fig. 4); and
an electronic data module to detect and process electrical signals from the conductive electrical probes corresponding to an amount of the antigen present in the sample (monitoring and processing electronics, par. 13 and 51; signal generated by the sensor is transmitted to a monitoring device, claim 9; generated signal indicates an amount of analyte, claim 9, par. 67 and Fig. 4), wherein the reaction signal is detected at the time of the reaction (real time detection of target, par. 67 and 69).
Ren et al. teach the electrical probes detecting a reaction current corresponding to an antigen-antibody reaction, but fail to teach the electrical probes detecting a reaction voltage.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute for the field effect transistor measuring binding to the gate electrode by a reaction current as taught by Ren et al., measuring voltage as taught by Holm-Kennedy.  One having ordinary skill in the art would have been motivated to make such a change as a mere alternative and functionally equivalent detection technique and since the same expected detection of binding to the gate electrode would have been obtained.  The use of alternative and functionally equivalent techniques would have been desirable to those of ordinary skill in the art based on the desired device orientation.
 One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Ren and Holm-Kennedy are similarly drawn to field effect transistors having receptors immobilized to the gate and measuring a change in an electronic signal that indicates analyte in the sample.

With respect to claims 2 and 3, Ren et al. teach the bacterial pathogen is methicillin-Resistant Staphylococcus aureus or Clostridium difficile (par. 28).
With respect to claim 4, Ren et al. teach a single chip comprising multiple sensors that that are functionalized with antibodies for a plurality of analytes (par. 29), but fail to specifically teach the analytes being methicillin-Resistant Staphylococcus aureus and Clostridium difficile. 
Ren et al. also teach that the sensors can be functionalized with antibodies specific for methicillin-Resistant Staphylococcus aureus or Clostridium difficile (par. 28).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to functionalize the multiple sensors taught by Ren et al., with binding agents specific for methicillin-Resistant Staphylococcus aureus or Clostridium difficile as taught by Ren et al., in order to provide fast and reliable screening for multiple infections (par. 15) by detecting multiple pathogens in a single sample (Ren, par. 29).
ex vivo (par. 11 and 51) and is collected from a swab (par. 55) and teaches the structural limitations required for the biosensor.  Therefore the biosensor of Ren is considered capable of detecting antigen in one of the recited fluid samples from a surface of an epidermis of an organism.
With respect to claim 10, Ren et al. teach the device configured as a real-time detection device for detecting the presence of the pathogenic antigens (par. 65 and 67) and the real time device is self-contained and field applicable, not requiring external equipment or highly trained lab personnel (field-deployed sensor chip, par. 69).
	With respect to claim 11, Ren et al. teach the electrical probes of the real-time detection device are configured to respond to electrochemical antigen-antibody events corresponding to the antigen-antibody reaction within 5 seconds, which is within the recited range of within 60 seconds, of the sample containing the pathogenic antigens and the antibody-containing medium in the sample chamber becoming in contact with each other (par. 65).
	With respect to claim 12, Ren et al. teach the real-time detection device is configured for direct electrochemical reaction detection of the antigen-antibody reaction (direct binding of target molecule to binding agent is detected and therefore is considered direct electrochemical reaction detection, par. 11).
	With respect to claim 15, Ren et al. teach the antibody specific for the pathogenic antigens is coated on a thioglycolic acid located within the sample chamber (par. 25 and .

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ren et al. (US 2011/0117669) in view of Holm-Kennedy (US 2005/0014178), as applied to claim 1, further in view of Klapproth (US 2005/0239132).
Ren et al. in view of Holm-Kennedy teach a biosensor device having a cartridge with a sample chamber including the electrical probes to detect pathogenic antigens in a sample, but fail to specifically teach the sample chamber including a port for introducing a liquid reagent.
Klapproth teaches a device comprising a flow through measurement chamber (par. 21) having sensors in the form of field effect transistors having receptors immobilized to the gate region (par. 27), which is seen as equivalent to the fluidic interface housing a sensor of Ren, and comprising a port (inlet, par. 21 and 24), in order to introduce fluids into the cavity (par. 21).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the device of Ren et al. in view of Holm-Kennedy, a port as taught by Klapproth, in order to introduce fluids to the sample (Klapproth, par. 21). 

Although Klapproth does not specifically teach the port (inlet) for introducing a liquid reagent containing an antibody specific for pathogenic antigens, this limitation is drawn to a functional limitation of the port.  The port need only be capable of performing any recited functional limitations.  The port of Klapproth is considered capable of introducing any liquid to the flow-through measurement chamber and would therefore be capable of introducing a liquid reagent containing an antibody specific for pathogenic antigens.

Response to Arguments
Applicant's arguments filed 6 October 2021 have been fully considered but they are not persuasive.  Applicant argues that a) Levon, b) Argawal et al. in view of Farmakovski et al. and c) Ren et al. in view of Holm-Kennedy fail to teach the new limitation of the reaction voltage corresponds to electrochemical energy produced by the antigen-antibody reaction.  
Regarding Levon, Applicant argues that Levon uses an external power source to detect an electrochemical event measured by potentiometry and therefore fails to teach the electrical probes detect an a reaction voltage corresponding to an antigen-antibody reaction.  

Regarding Agarwal in view of Farmakovski, Applicant argues that Agarwal discloses the use of phase shifts driven by the injection of AC into his device and specifically employs cyclic voltammetry and impedance spectroscopy as part of his detection procedure, which suggests that the detected signal is not a reaction voltage corresponding to the electrochemical energy produced by the antigen-antibody reaction.  
Applicant’s argument has been considered, but is not persuasive to overcome the rejection of record.  It is acknowledged that Agarwal teaches cyclic voltammetry and impedance spectroscopy in which the detected signal is not a reaction voltage.  However, Agarwal teaches an alternative embodiment of measurement of potentiometric signals with a potentiometric sensor where a potential signal (voltage signal) developed at the electrode is used to quantify the concentration of analyte (par. 85).  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  The potentiometric sensor, cyclic voltammetry and impedance spectroscopy taught by Agarwal are considered equally preferred alternative embodiments.
Regarding Ren in view of Holm-Kennedy, Applicant argues that the references disclose a liquid field effect transistor devices which are in situ amplifiers where the reaction being detected modifies an externally applied bias voltage or current which suggests that the detected signal is not the reaction voltage corresponding to the electrochemical energy produced by the antigen-antibody reaction.
Applicant’s argument has been considered, but is not persuasive to overcome the rejection of record.  Applicant correctly asserts that Ren teaches the electrical probes measuring current at an applied bias voltage.  However, Ren is not relied upon for teaching detection of a reaction voltage with the electrical probes.  Instead, the rejection is based on the device of Ren being capable of detection of a reaction voltage as taught by Holm-Kennedy.  At paragraph 55, Holm-Kennedy teaches that the probes detect a sensor output parameter that is a voltage that corresponds to a chemical potential change on the active region as a result of analyte binding.  As such, the voltage detected by Holm-Kennedy is considered to correspond to electrochemical energy produced by the antigen-antibody reaction.  Since Holm-Kennedy discloses the same structure of a field effect transistor as Ren and Holm-Kennedy teaches either a voltage or current output parameter measured, Ren is considered capable of measuring 
It is noted that the new limitation of the reaction voltage corresponding to electrochemical energy produced by the antigen-antibody reaction is drawn to a functional limitation of the electrical probes. For the reasons stated above each of the electrical probes in Levon, Argawal et al. in view of Farmakovski et al. and Ren et al. in view of Holm-Kennedy are considered capable of performing the claimed functional limitation.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MELANIE BROWN/Primary Examiner, Art Unit 1641